News Release Exhibit 99.1 Contact: Corporate Communications Houston: Email: corpcomm@coair.com News archive: continental.com/company/news/ Address: P.O. Box 4607, Houston, TX 77210-4607 CONTINENTAL AIRLINES REPORTS MAY 2010 OPERATIONAL PERFORMANCE HOUSTON, June 1, 2010 – Continental Airlines (NYSE: CAL) today reported a Mayconsolidated (mainline plus regional) load factor of 83.8 percent, 2.9 points above the May 2009 consolidated load factor, and a mainline load factor of 84.1 percent, 2.8 points above the May 2009 mainline load factor. The carrier reported a domestic mainline May load factor of 85.4 percent, 0.7 points above the May 2009 domestic mainline load factor, and an international mainline load factor of 82.9 percent, 4.9 points above May 2009. All four May load factors were records for the month. During May, Continental recorded a U.S. Department of Transportation (DOT) on-time arrival rate of 82.5 percent and a mainline segment completion factor of 99.4 percent. In May 2010, Continental flew 7.8 billion consolidated revenue passenger miles (RPMs) and 9.3 billion consolidated available seat miles (ASMs), resulting in a consolidated traffic increase of 3.7 percent and a consolidated capacity increase of 0.2 percent as compared to May 2009. In May 2010, Continental flew 7.0 billion mainline RPMs and 8.3 billion mainline ASMs, resulting in a mainline traffic increase of 3.2 percent and a mainline capacity decrease of 0.3 percent as compared to May 2009. Domestic mainline traffic was 3.4 billion RPMs in May 2010, down 1.4 percent from May 2009, and domestic mainline capacity was 4.0 billion ASMs, down 2.2 percent from May 2009. For May 2010, consolidated passenger revenue per available seat mile (RASM) is estimated to have increased between 23.0 and 24.0 percent compared to May 2009, while mainline RASM is estimated to have increased between 22.5 and 23.5 percent. For April 2010, consolidated passenger RASM increased 14.8 percent compared to April 2009, while mainline passenger RASM increased 12.6 percent compared to April 2009. Continental’s regional operations had a May load factor of 81.0 percent, 3.0 points above the May 2009 regional load factor. Regional RPMs were 834.2 million and regional ASMs were 1,030.3 million in May 2010, resulting in a traffic increase of 8.2 percent and a capacity increase of 4.2 percent versus May 2009. Continental Airlines is the world’s fifth largest airline. Continental, together with Continental Express and Continental Connection, has more than 2,700 daily departures throughout the Americas, Europe and Asia, serving 132 domestic and 137 international destinations. Continental is a member of Star Alliance, which overall offers more than 21,050 daily flights to 1,167 airports in 181 countries through its 27 member airlines. With more than 40,000 employees, Continental has hubs serving New York, Houston, Cleveland and Guam, and together with its regional partners, carries approximately 63 million passengers per year. Continental consistently earns awards and critical acclaim for both its operation and its corporate culture. For nine consecutive years, FORTUNE magazine has ranked Continental as the top U.S. airline on its “World’s Most Admired Companies” airline industry list. For more company information, go to continental.com. This press release contains forward-looking statements that are not limited to historical facts, but reflect the company’s current beliefs, expectations or intentions regarding future events. All forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. For examples of such risks and uncertainties, please see the risk factors set forth in the company’s 2009 Form 10-K and its other securities filings, including any amendments thereto, which identify important matters such as the potential for significant volatility in the cost of aircraft fuel, the consequences of its high leverage and other significant capital commitments, its high labor and pension costs, delays in scheduled aircraft deliveries, service interruptions at one of its hub airports, disruptions to the operations of its regional operators, disruptions in its computer systems, and industry conditions, including continuing weakness in the U.S. and global economies, the airline pricing environment, terrorist attacks, regulatory matters, excessive taxation, industry consolidation and airline alliances, the availability and cost of insurance, public health threats and the seasonal nature of the airline business. The company undertakes no obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date of this press release, except as required by applicable law. PRELIMINARY TRAFFIC RESULTS MAY Change REVENUE PASSENGER MILES (000) Domestic -1.4 Percent International Percent Transatlantic Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent AVAILABLE SEAT MILES (000) Domestic -2.2 Percent International Percent Transatlantic -4.6 Percent Latin America Percent Pacific Percent Mainline -0.3 Percent Regional Percent Consolidated Percent PASSENGER LOAD FACTOR Domestic 85.4 Percent 84.7 Percent Points International 82.9 Percent 78.0 Percent Points Transatlantic 85.3 Percent 81.4 Percent Points Latin America 77.7 Percent 77.1 Percent Points Pacific 84.1 Percent 70.3 Percent Points Mainline 84.1 Percent 81.3 Percent Points Regional 81.0 Percent 78.0 Percent Points Consolidated 83.8 Percent 80.9 Percent Points ONBOARD PASSENGERS Mainline Percent Regional Percent Consolidated Percent CARGO REVENUE TON MILES (000) Total Percent PRELIMINARY TRAFFIC RESULTS YEAR-TO-DATE Change REVENUE PASSENGER MILES (000) Domestic -0.6 Percent International Percent Transatlantic Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent AVAILABLE SEAT MILES (000) Domestic -2.1 Percent International Percent Transatlantic -6.9 Percent Latin America Percent Pacific Percent Mainline -0.8 Percent Regional Percent Consolidated -0.6 Percent PASSENGER LOAD FACTOR Domestic 83.3 Percent 82.1 Percent Points International 80.0 Percent 75.0 Percent Points Transatlantic 79.7 Percent 73.3 Percent Points Latin America 79.9 Percent 79.0 Percent Points Pacific 80.7 Percent 72.9 Percent Points Mainline 81.6 Percent 78.4 Percent Points Regional 77.2 Percent 73.3 Percent Points Consolidated 81.1 Percent 77.8 Percent Points ONBOARD PASSENGERS Mainline -1.3 Percent Regional Percent Consolidated Percent CARGO REVENUE TON MILES (000) Total Percent PRELIMINARY OPERATIONAL AND FINANCIAL RESULTS MAY Change On-Time Performance 1 82.5% 83.5% Points Completion Factor 2 99.4% 99.6% Points April 2010 year-over-year consolidated RASM change Percent April 2010 year-over-year mainline RASM change Percent May 2010 estimated year-over-year consolidated RASM change 23.0 - 24.0 Percent May 2010 estimated year-over-year mainline RASM change 22.5 - 23.5 Percent May 2010 estimated average price per gallon of fuel, including fuel taxes Dollars Second Quarter 2010 estimated average price per gallon of fuel, including fuel taxes Dollars 1 Department of Transportation Arrivals within 14 minutes 2 Mainline Segment Completion Factor ###
